



EXHIBIT 10.1


RECEIVABLES FINANCING AGREEMENT AMENDMENT NO. 6


This Receivables Financing Agreement Amendment No. 6 (this “Amendment”), dated
as of April 23, 2019, among DAVEY RECEIVABLES LLC, an Ohio limited liability
company, as Borrower (together with its successors and assigns, the “Borrower”);
THE DAVEY TREE EXPERT COMPANY, an Ohio corporation, in its individual capacity
(“Davey Tree”) and as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); PNC BANK, NATIONAL
ASSOCIATION, as LC Bank (in such capacity, together with its successors and
assigns in such capacity, the “LC Bank”); and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as Administrative Agent (in such capacity together with its successors
and assigns in such capacity, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
are party to that certain Receivables Financing Agreement dated as of May 9,
2016 (as amended prior to the date hereof, the “Financing Agreement”).


WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
hereby agree to extend the Scheduled Termination Date pursuant to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, the Borrower, the Servicer, the LC Bank, and
the Administrative Agent hereto agree as follows:


SECTION 1.    DEFINITIONS. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.


SECTION 2.    AMENDMENTS.


The defined term “Scheduled Termination Date” appearing in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:


“Scheduled Termination Date” means May 21, 2019.


SECTION 3.    REPRESENTATIONS OF THE BORROWER AND THE SERVICER. Each of
theBorrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement and any other Transaction Documents to
which it is a party are true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct as of such earlier date).


SECTION 4.    CONDITIONS PRECEDENT. This Amendment shall become effective and be
deemed effective as of the date first written above upon the satisfaction of the
following conditions precedent:


(a)    the Administrative Agent shall have received a fully executed counterpart
of this Amendment;


(b)    each representation and warranty of the Borrower and the Servicer
contained herein or in any other Transaction Document (after giving effect to
this Amendment) shall be true and correct (except





--------------------------------------------------------------------------------





to the extent that such representations and warranties expressly refer to an
earlier date, in which case they are true and correct as of such earlier date);
and


(c)    no Unmatured Event of Default or Event of Default shall have occurred and
be continuing.


SECTION 5.    COUNTERPARTS. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.


SECTION 6.    SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


SECTION 7.    GOVERNING LAW AND JURISDICTION. The provisions of the Financing
Agreement with respect to governing law, jurisdiction, and agent for service of
process are incorporated in this Amendment by reference as if such provisions
were set forth herein.


SECTION 8.    MISCELLANEOUS. For the avoidance of doubt, this Amendment shall
constitute a Transaction Document.




[Signatures appear on following page.]





































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.




DAVEY RECEIVABLES LLC
 
 
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
 
Title:
Treasurer
 
 
 
 
 
THE DAVEY TREE EXPERT COMPANY
as the Servicer
 
 
By:
/s/ Christopher J. Bast
 
Name:
Christopher J. Bast
 
Address:
Vice President and Treasurer






--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President




